Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 1-2 and 4-13, 15, 16 and 18 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-13, 15, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claim 1 recites “providing identification particles having on their surface a capture molecule for said analyte, and at least on detachable identification molecule linked to at least two different different labels capable of generating a signal which server for identification of said analyte” and also recites “wherein said at least two different labels are selected from the group consisting of a fluorophores, chemical labeling groups, immunogenic labels and biotin”.
The “chemical labeling groups” and “immunogenic labels” have not been clearly defined or described in the specification. In the specification, the only description for “chemical labeling group” is recited in paragraph [0028], which states “DNA can be labeled with one or more fluorophores. But also chemical labeling groups such as resulting in a change of medium”. Therefore, based on medium, an infinitely a large number of chemicals are encompassed, which does not have clear descriptive support in the specification. The term “immunogenic labels” has not been clearly defined or described in the specification. Applicants are intended to encompass various compound that is immunogenic (i.e. capable of providing an antibody against the compound) by the term “immunogenic label”. However, claim 1 recites biotin separately from an immunogenic label and thus, as claimed, biotin is separate from an immunogenic label and thus is considered not immunogenic. However, Biotin is known as immunogenic when linked to an immunogenic carrier and thus it seems that 
Specification does not clearly define “identification molecules” but teaches that any molecule that can be labeled can serve as an identification molecule (paragraph [0031]). 
Therefore, as recited, the claim encompass an identification particle having on the surface, a capture molecule (as for example, a biotin) for an analyte (as for example, avidin) and an identification molecule (as for example, an avidin) linked to two different labels such as a biotin and a biotinylated enzyme (i.e. two different labels). As claimed, the claim encompass an identification particle having on the surface, a capture molecule (as for example, a lectin) for an analye (e.g. a carbohydrate) and an identification molecule (as for example, a protein, an antibody, an organic repeat group, oligopeptide, and so on, as the specification teaches that identification molecule can be any molecule that the be labeled) linked to two different labels such as two different proteins or peptides (i.e. immunogenic labels). 
However, throughout the specification, the specification does not have clear descriptive support for the identification particles as encompassed by the scope as claimed.  There are no description support for an identification particle having particle having on the surface, a capture molecule (as for example, a biotin) for an analyte (as for example, avidin) and an identification molecule (as for example, an avidin) linked to two different labels such as a biotin and a biotinylated enzyme (i.e. two different labels). There is no descriptive support for an identification particle having on the surface, a capture molecule (as for example, a lectin) for an analye (e.g. a carbohydrate) and an identification molecule (as for example, a protein, an antibody, an organic repeat group, oligopeptide, and so on, as the specification teaches that identification molecule can be any molecule that the be labeled) linked to two different labels such as two different proteins or peptides (i.e. immunogenic labels). 
Throughout the specification, the only description and disclosure in the specification is limited to identification particle attached to an identification molecule comprising a DNA strand having two different labels (paragraph [0026]) attached to either end of the DNA strand (paragraph [0053]), one label that provides binding to solid phase and the other label being directly or indirectly used for detection (paragraph [0026]). Paragraph [0039] teaches double-labeled identification molecules according to the invention (DNA strands) are reversibly enclosed in the polymer particle. Therefore, specification teaches a double labeled DNA strand reversibly attached to the surface of the identification particle wherein the labels are different and wherein the labels as encompassed by the claim does not have descriptive support.  
A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. To provide adequate written 
Moreover, the case of In re Ruschig (379 F.2d 990, 154 USPQ 118 (CCPA 1967)) makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure. See id. at 994-95, 154 USPQ at 122; Fujikawa, 93 F.3d at 1570-71, 39 USPQ2d at 1905; Martin v. Mayer, 823 F.2d 500, 505, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987) (“It is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular 
Therefore, the specification does not have clear descriptive support for various  identification molecules as encompassed by the scope linked two different labels wherein the labels are as encompassed by the scope as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Biosensors and Bioelectronics 2009, hereinafter “Zhang”).
In regards to claims 1, 2, 4, 6, 8-13, 15 and 16, Zhang teaches biosensor system comprising two nanoparticles: gold nanoparticles (AuNPs) (average size of 15nm: section 3.1) and magnetic particles (MHPs). Zhang discloses identification particle comprising gold particle having on the surface a 1st , target-specific DNA probe (i.e. a capture molecule for the analyte) and a detachable TEX 613-labeled barcode DNA (Abstract). The detachable TEX 613-labeled barcode DNA can be considered as an identification molecule having at least two different labels capable of generating signal which serves for identification of the analyte. 
    PNG
    media_image1.png
    197
    235
    media_image1.png
    Greyscale
. The DNA portion of the TEX 613-labeled barcode DNA can be considered as a chemical labeling group as the portion comprises chemical group that can be utilized for binding and indirect detection and the TEX 613 portion (another and different label) serves for fluorescent detection. It is noted that in Applicant’s remark of 03/19/2019, Applicants stated that “due to the fact that the identification molecules are provided with two labels, it is possible to bind the identification molecules via a label to a solid phase, with the other label then being directly or indirectly used for detection”. The DNA portion of the identification molecule and the fluorophore portion as disclosed above, are not specific for the analyte (i.e. target DNA). Zhang discloses that the magnetic particle comprises 2nd DNA probe 
    PNG
    media_image2.png
    156
    165
    media_image2.png
    Greyscale
specific for the target DNA analyte. As disclosed in the reference (see abstract), the 1st DAN probe linked to gold nanoparticle and the 2nd target specific DNA probe linked to MNPs are specific for target DNA, and the TEX 613 labeled bio-barcode DNA is not specifically interact with the analyte.  Therefore, the identification molecule of Zhang (i.e. the detachable fluorescein-labeled barcode DNA) reads on the detachable identification molecule labeled to  “at least two different labels”. Zhang also discloses separation particle comprising a magnetic nanoparticle having a means of separation by magnetism and having a 2nd target specific DNA prove (i.e. having a means for binding the analyte) (Abstract). Zhang disclosed detection of an analyte (a target DNA) using the identification particle and the separation particle by combining the analyte, the separation particle and the identification particle to for a complex of MNPs-2nd DNA probe/Target DNA/Ist DNA probe-Au-NPs-barcode DNA, separating the sandwich structure (i.e. the complex) by applying a magnetic field from the unreacted materials by means of the separation particles:

    PNG
    media_image3.png
    355
    851
    media_image3.png
    Greyscale
, releasing the barcode DNA and measuring the barcode DNA by fluorescence (see Abstract, lines 3-15 of 2nd col. on page 1379,  and Fig.4; and section 2.7 “Target DNA detection”), which serves identification of the analyte (1381, 2nd col., lines 5-6):

    PNG
    media_image4.png
    350
    801
    media_image4.png
    Greyscale
. Therefore, the reference is deemed to anticipate the cited claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Biosensors and Bioelectronics 2009, hereinafter “Zhang”) as described above for claims 1-2, 4, 6, 8-13, 15 and 16 and further in view of Byung-Keun et al (Small. 2006, hereinafter “Byung”).
As described above, Zhang teaches biosensor system comprising two nanoparticles: gold nanoparticles (AuNPs) and magnetic particles (MHPs). Zhang teaches identification particle comprising gold particle having on the surface a target-
Zhang teaches thiol functionalized DNA coupled to gold surface, but however, does not teach other types of particles as identification particle. 
Byung describes a bio-barcode method (see diagram 2; figures 1-2; page 106, column 2, paragraph 2 - page 107, column 1, paragraph 2), wherein the barcode nucleic acids are marked with a fluorescent marker (Alexa Fluor 647). The bio-barcode method allows analytes to be detected in less than 90 minutes at a high level of sensitivity (page 105, column 2, paragraph 2). The polystyrene detection particles having a size of 1 micrometre and an NH2-functionalised surface have irreversibly bound (covalently coupled) DNA and additionally complementary 3'-Alexa Fluor 647-marked barcode DNA. Byung teaches that conventionally in Bio-Barcode assay, barcode DNA is attached to gold nanoparticles (page 103). Brung teaches utilizing polystyrene microparticles for attaching fluorophore-labeled barcodes rather than to gold nanoparticle because more fluorophore labeled DNA barcodes can be attached onto polystyrene microparticles and this approach is more sensitive than the bio-barcode that relies on nanoparticle probes (page 104). Byung teaches covalently attaching DNA capture strand having amino group to amino-functionalized polystyrene microparticle utilizing glutaraldehyde crosslinker and barcode DNA strand labeled with Alexa Fluor 647 hybridized with the capture strand (page 104). Byung teaches that the larger number of barcode DNA strands than on gold nanoparticle allows for a large amplification factor (page 103).

In regards to labeling of claim 7, Zhang discloses labeling 6-FAM (6-carboxyfluorescein) and Tex 613 to DNA barcode and FITC as claimed is a derivative of carboxyfluorescein derivative with a thiocyanate reactive group for labeling, but however, from the description of Zhang (disclosing DNA barcode with different fluorphores) and Brung (disclosing Alexa Fluor 647 for labeling DNA barcode) in mind, one of ordinary skilled in the art can easily understand and would easily envisage labeling barcode DNA with various detectable molecules with a reasonable expectation of success.
Claims 1-2, 4, 6, 8-13, 15,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Biosensors and Bioelectronics 2009, hereinafter “Zhang”) as described above for claims 1-2, 4, 6, 8-13, 15 and 16 and further in view of Goluch et al (Biosens Bioelectron 2009, hereinafter “Goluch”).
As described above, Zhang teaches biosensor system comprising two nanoparticles: gold nanoparticles (AuNPs) and magnetic particles (MHPs). Zhang teaches identification particle comprising gold particle having on the surface a target-specific DNA probe (i.e. means for binding the analyte) and a flourophore-labeled barcode DNA (i.e. identification molecule linked to at least two different labels). 
Zhang teaches scanometric method or fluorescence analysis for detection but do not mention identification on a lateral flow device. 
Goluch discloses a microfluidic detection system based upon a surface immobilized biobarcode assay 

    PNG
    media_image5.png
    711
    1154
    media_image5.png
    Greyscale
(Fig.1), which compared with conventional BCA, reduces system complexity and results in shortened assay time and achieves considerably high sensitivity and selectivity (abstract and conclusion).
Therefore, since the basic concept of utilizing identification nanoparticle with having capture agent and detachable barcode DNA having two labels have been obvious in view of the references, utilizing known detection system with microfluidic approach would be deemed obvious to one of ordinary skilled in the art for convenience and for improving assay time and sensitivity with a reasonable expectation of success.
Response to argument
Applicant's arguments filed 11/20/2020 have been fully considered and are persuasive to overcome the rejection under 35 USC 112(b). However, Applicant arguments are not persuasive to overcome the rejection under 35 USC 112(a), 35 USC 102(a)(1) and 35 USC 103.

In regards to 35 USC 102(a)(1) rejection over Zhang, Applicant argued that the reference of Zhang fails to suggest an identification particles comprising having at least one detachable identification molecules linked to at least two different labels.  Applicants argued that TEX 613-labeled  DNA according to Zhang et al only described two labels which are not linked to a detachable identification molecule. Applicants further argued that Zhang et al are a fluorophore and a DNA label, there is no disclosure of at least two different labels selected from the group consisting of fluorophores, chemical labeling groups, immunogenic labels and biotin.
The above arguments have fully been considered but are not found persuasive. Zhang discloses identification particle comprising gold particle having on the surface a DNA-TEX 613 conjugate. A part (as for example, middle part) of the DNA in the linked conjugate can be considered as an identification molecule as the specification teaches that any molecule that can be labeled can serve as an identification molecule (paragraph [0031]) and a part (i.e. terminal part) of the DNA can be considered as a chemical label and the  TEX 613 can be considered as a fluorophore and thus the embodiment reads on a detachable identification molecule linked to at least two different labels capable of generating signal which serves for identification of the 
    PNG
    media_image1.png
    197
    235
    media_image1.png
    Greyscale
. The DNA portion (i.e. one label) of the TEX 613-labeled barcode DNA serves as identification molecule and chemical label for binding of the released identification molecule for detection and the TEX 613 portion (another and different label) serves for fluorescent detection. The DNA portion of the identification molecule and the fluorophore portion as disclosed above, are not specific for the analyte (i.e. target DNA). Therefore, the identification molecule of Zhang (i.e. the detachable TEX 613-labeled barcode DNA), contrary to Applicant’s assertion, reads on the “identification molecule linked to at least two different labels”.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641